COOK, Judge
(concurring in part and dissenting in part):
I think trial judges need no reminder of their responsibilities in regard to declaration of a mistrial, but I see no harm in the reminder essayed in the principal opinion. I am, however, troubled by the statement that a judge “must engage in a sufficient inquiry as a matter of law to uncover sufficient facts to decide the issue before him.” The party seeking a mistrial because of an event occurring outside the courtroom has the obligation to present the facts to the judge. If the statement changes that rule and burdens a judge with the duty to develop the extrajudicial facts on his own initiative, I disagree with it. A trial judge may, and should, seek clarification or necessary elaboration of evidence pertinent to a ruling he is required to make,1 but that authority to inquire is different from the duty to investigate that seems to be suggested by the statement that troubles me.
Other parts of the principal opinion dealing with the mistrial issue give me pause. Suffice it, however, that I am satisfied Captain Leibart’s conversation with Sergeant Major Webb raises so strong a risk that it may have influenced Webb2 that I concur in the conclusion that the judge should have granted the motion for a mistrial. However, I would not set aside all the findings of guilty.
The accused pleaded guilty to Specification 5, Charge I. The plea of guilty eliminated any possibility of harm as to the findings of that offense.3 The trial, by a special court-martial, was concluded more than two years ago and the adjudged period of confinement has long since expired. See Article 57(b), Uniform Code of Military Justice, 10 U.S.C. § 857(b). Further, the record indicates the accused was restored to duty almost two years ago. I would, therefore, dismiss all findings of guilty except those of Specification 5, Charge I, and return the record of trial to the Judge Advocate General of the Army for submission to the Court of Military Review for reassessment of the sentence on the basis of those findings of guilty.4

. See paragraph 39b (4), Manual for CourtsMartial, United States, 1969 (Revised edition).


. See United States v. Deain, 5 U.S.C.M.A. 44, 17 C.M.R. 44 (1954).


. See United States v. McBride, 6 U.S.C.M.A. 430, 20 C.M.R. 146 (1955).


. See United States v. Wallace, 5 M.J. 69 (C.M.A.1978).